PER CURIAM.
Petitioner seeks mandamus relief to require the trial judge to remove the designation of petitioner as a sexual offender as the judge originally ordered at sentencing. Since petitioner was convicted of an of*969fense for which sexual offender designation is mandatory, the trial court had no authority to exempt a qualifying person from such designation. § 775.24, Fla. Stat. (2003). Mandamus relief is available only to require performance of legally authorized acts and thus cannot be invoked in this case. See, e.g., Rodriguez v. Smith, 673 So.2d 559 (Fla. 3d DCA 1996).
Petition denied.
SHAHOOD, C.J., WARNER and KLEIN, JJ., concur.